Citation Nr: 0836470	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psoriasis. 


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to October 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Augusta, 
Maine, which denied the claims sought.  The case was 
certified to the Board by the Buffalo, New York RO


FINDINGS OF FACT

1.  November 1983 and November 1991 rating decisions denied 
claims of entitlement to service connection for hearing loss 
and psoriasis, respectively.  In absence of timely appeals, 
those decisions are final.

2.  The evidence submitted since the November 1983 and 
November 1991 rating decisions, by itself, or when considered 
with the previous evidence of record, does not relate to 
unestablished facts necessary to substantiate the claims of 
entitlement to service connection for hearing loss and 
psoriasis, and does not raise a reasonable possibility of 
substantiating those claims.


CONCLUSION OF LAW

The November 1983 and November 1991 rating decisions are 
final.  New and material evidence has not been submitted to 
reopen the claims of entitlement to service connection for 
hearing loss or psoriasis.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.156(a), 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in March 2006 of the information and evidence needed to 
substantiate and complete a claim, including how disability 
evaluations and effective dates are assigned.

The veteran was provided appropriate information and evidence 
necessary to reopen the claims of entitlement to service 
connection for hearing loss and psoriasis.  The veteran was 
adequately informed of the specific basis for the prior 
denial of his claims in correspondence and attachments to 
correspondence dated in March and August 2006.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran was notified 
that he needed to submit new and material evidence in March 
2006 correspondence.  The claims were readjudicated in the 
January 2007 statement of the case.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records.  The veteran was not 
provided with VA examinations in response to his claims to 
reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2007), providing 
a VA examination in a new and material evidence claim can 
only be considered if new and material evidence is actually 
presented or secured.  The Board finds that the veteran did 
not present new and material evidence in this claim; 
therefore, VA examinations are not appropriate.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2007).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established in this case if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical evidence of a nexus between 
the present disability and the post-service symptomatology.  
Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim has been previously 
denied and that decision is final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran was originally denied entitlement to service 
connection for hearing loss in a November 1983 rating 
decision because he did not have evidence of a current 
hearing loss disability as defined by law, 38 C.F.R. § 3.385, 
and by default because there was no evidence that a hearing 
loss was related to service.  Therefore, for evidence to be 
new and material, it must reveal a diagnosis of a current 
hearing loss disability that is related to service.

Since the November 1983 rating decision, the veteran has 
submitted an October 1994 VA outpatient hearing examination 
report which reveals normal right ear hearing, and a mild 
left ear high frequency sensorineural hearing loss.  He has 
also submitted his own statements which detail the noise 
environment in which he served while in combat in Vietnam.  
Significantly, however, the additional medical evidence does 
not offer any competent opinion linking a current hearing 
loss to service.  Moreover, while the veteran's description 
of his combat service in an adverse acoustic environment is 
certainly credible, his statements do not constitute 
competent evidence of a nexus to service.  That is, while the 
appellant may accurately state that he has trouble hearing, 
and that he served in combat noise, he is not competent to 
state that any current hearing loss is related to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (where the 
determinative issue involves medical causation or a 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence).  Hence, 
the evidence is not new and material.  Without any new and 
material evidence, the veteran's claim to reopen must be 
denied.

The veteran was originally denied entitlement to service 
connection for psoriasis because he did not have evidence of 
a current disability, although he was diagnosed with 
psoriasis on one occasion in service.  The RO determined that 
the veteran's in-service skin problems were better 
characterized as acute and temporary.  See November 1991 
rating decision.  Therefore, for evidence to be new and 
material, it must first contain a competent, current 
diagnosis of psoriasis.

Since November 1991, the veteran has not submitted any 
medical evidence containing any complaints of or treatment 
for a skin disability, to include a current, competent 
diagnosis of psoriasis.  The only evidence of record since 
November 1991 regarding the veteran's psoriasis claim is an 
internet printout, describing psoriasis as a "chronic (long-
lasting) skin disease."  This printout was submitted by the 
veteran in an effort to show that since he was diagnosed with 
psoriasis in-service and since the article classifies the 
disorder as a chronic skin disease, his disorder was not 
acute and temporary, and he must still have the disability.  

This submission is not, however, material evidence going to 
an unestablished fact necessary to substantiate the claim.  
Competent evidence of a current disability due to psoriasis 
has still not been shown.  Moreover, competent evidence 
linking a current diagnosis of psoriasis has not been 
provided.  Although the article labels psoriasis as 
"chronic," psoriasis is not recognized by VA as a 
presumptive chronic disability, and the article is not 
competent evidence of a current diagnosis of the veteran's 
own disability.  See 38 C.F.R. § 3.309 (2007); Sacks v. West, 
11 Vet. App. 314 (1998) (generic texts that do not address 
the facts specific to the veteran's own case, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence).

For future reference the veteran is invited to submit 
competent evidence of a current disorder together with 
competent evidence linking the disorder to service.  Without 
this evidence, the claims to reopen are denied.  38 U.S.C.A. 
§ 5108.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for hearing loss, 
and the claim is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for psoriasis, and 
the claim is denied.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


